     Case 2:19-cv-01318-WBS-JDP Document 30 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CRUZ INIGUEZ,                                      No. 2:19-cv-1318 WBS JDP P
12                      Petitioner,
13           v.                                         ORDER
14   PAUL THOMPSON, Warden,
15                      Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, has filed this application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 1, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01318-WBS-JDP Document 30 Filed 11/19/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed September 1, 2020, are adopted in full;

 3           2. Respondent’s January 9, 2020, motion to dismiss (ECF No. 9) is granted and the case

 4   dismissed for lack of jurisdiction; and

 5           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 6   2253.

 7   Dated: November 18, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
